Citation Nr: 0212053	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  97-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tonsillitis and 
chronic sore throat.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to a compensable evaluation for a scar on the 
left hand.

(The issue of entitlement to service connection for elevated 
cholesterol levels will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1974 to December 
1995.

This appeal arises from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which granted service connection for 
a scar on the veteran's left hand.  This scar was found to be 
noncompensable.  In addition, the RO denied entitlement to 
service connection for elevated cholesterol levels, a 
bilateral shoulder disability, tonsillitis, and a chronic 
sore throat.  He appealed these determinations.

It is noted by the Board of Veterans' Appeals (Board) that 
the service medical records report complaints of recurrent 
pain about the veteran's shoulders and neck and occasional 
neck spasm.  In his appeal received in July 1997, the veteran 
indicated that his original claim for a bilateral shoulder 
disability was not an accurate description of his disability.  
He claimed that his actual disability was associated with his 
neck/cervical spine.

The Board finds that the above circumstances have raised a 
claim for entitlement to service connection for a cervical 
strain.  It is also determined that this issue is not 
properly before the Board at the present time and that it is 
not inextricably intertwined with the issues on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.

The Board is undertaking additional development on the matter 
of the veteran's claim of entitlement to service connection 
for elevated cholesterol levels, pursuant to authority 
granted by 67 Fed.Reg. 3,009-3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed.Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issues decided below has been obtained.

2.  The lay and medical evidence indicates that the veteran 
has suffered with recurrent episodes to tonsillitis, to 
include symptoms of a sore throat, since his military 
service.

3.  The veteran does not have a chronic disability, disease 
or injury associated with either his right or left shoulder.

4.  The left hand scar is asymptomatic.


CONCLUSIONS OF LAW

1.  Chronic tonsillitis was incurred during the veteran's 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001); 66 Fed.Reg. 45620, 45630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

2.  A bilateral shoulder disability due to disease or injury 
was not incurred or aggravated during the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2001); 66 Fed.Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

3.  A compensable evaluation for a left hand scar is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.40, 4.45, 4.71, Diagnostic Codes 7803, 7804, 
7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. § 5103A, 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  It is recognized by the 
Board that the provisions of 38 U.S.C.A. § 5103A (duty to 
assist) did not become effective until the fall of 2000.  
These provisions were considered by VA in the supplemental 
statement of the case (SSOC) issued in June 2002.  VA also 
had the opportunity to apply the duty to assist provisions 
found at 38 U.S.C.A. § 5107(b) (West 1991) that existed prior 
to November 2000 as indicated in the statement of the case 
(SOC) issued in January 1997.  Therefore, the development 
conducted by VA in this case fully meets the requirements of 
the old provisions of 38 U.S.C.A. § 5107 and the new 
provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5103, 5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In the cover letter 
and rating decision of September 1996, the RO informed the 
veteran of the actions he must take and the type of evidence 
required in order to establish his current claims.  Letters 
issued by the RO in January 1997 and November 1997 notified 
the veteran of the development that would be completed by VA 
in substantiating his claims.  In the SOC of January 1997 and 
the SSOC of June 2002, VA specifically notified the veteran 
of the evidence that it had considered.  Thus, the 
requirements of 38 U.S.C.A. §§ 5103(a) and 5103A have been 
met.  

The Board finds that all records pertinent to the current 
claims in the possession of the Federal government have been 
obtained, to include service medical records.  The veteran 
has not alleged that he is currently in receipt of Workers' 
Compensation or Social Security Administration disability 
benefits.  In addition, the veteran has not identified any VA 
facility at which he was received medical treatment.  
Finally, the veteran was afforded VA compensation 
examinations in August 1996 and December 1997.  The VA 
examiners noted an accurate medical history and provided 
evidence/opinion on the existence and severity of the 
veteran's claimed disabilities and scar on his left hand.  
These examinations also provided clinical and radiological 
findings regarding the effected joints.  Therefore, these 
examinations are fully adequate for providing evidence 
regarding the existence and severity of the claimed 
disorders.

The veteran was provided with the opportunity to request a 
hearing before VA on the VA Form 9 (Appeal to the Board of 
Veterans' Appeals), but he indicated that he did not wish to 
have such a hearing.  Based on the above analysis, the Board 
determines that no reasonable possibility exists that further 
assistance would aid in the substantiation of the veteran's 
claims.  38 U.S.C.A. 5103A.  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis shall be granted service 
connection although it was not otherwise established as 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from the military.  
38 C.F.R. § 3.307(a)(3), 3.309(a).

Initially in January 1996, the veteran claimed that he had a 
disability associated with his shoulders.  During his 
examination in August 1996, the veteran acknowledged that 
prior medical examiners had failed to find anything wrong 
with his shoulder joints.  He indicated in his substantive 
appeal of July 1997 that this symptomatology was actually 
associated with a neck disability.

Regarding the veteran's claimed tonsillitis and chronic sore 
throat, the veteran alleged that these problems occurred two 
to four times a year and substantiated by his service medical 
records.  He acknowledged that he did not know what caused 
his tonsillitis and sore throat, but felt that it was a 
chronic disability that warranted service connection.  During 
the examination of August 1996, the veteran asserted that he 
had been treated for tonsillitis the year before.

While the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Espirutu at 494.  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  To establish that he currently has a bilateral 
shoulder disability and tonsillitis with symptoms of a sore 
throat, there must be competent medical evidence establishing 
the existence of a chronic disability or disease and a 
healthcare professional's opinion linking such disorders to 
his military service.

The veteran was given comprehensive physical examinations in 
August 1974, December 1981, December 1983, April 1988, 
September 1990, and July 1992 which noted that the veteran's 
neck, throat, upper extremities, spine, and musculoskeletal 
system were all normal.  Outpatient records noted treatment 
for tonsillitis in December 1984 and September 1985.  A 
February 1991 outpatient record noted an impression of upper 
respiratory infection.  However, on examination, the throat 
was clear.  Follow-up was conducted seven days later and it 
was determined that the upper respiratory infection had 
resolved.  Records dated from January to March 1995 reported 
the veteran's complaints of a sore throat.  He was seen on a 
number of occasions during this period for follow-up.  The 
assessments included upper respiratory infection and 
tonsillitis.  In late March 1995, the veteran denied any 
residual symptoms from his upper respiratory infection or 
tonsillitis.  Examination was reportedly unremarkable.  The 
assessment was resolved tonsillitis.  A left shoulder X-ray 
of March 1995 was normal.  A separation examination of June 
1995 found his neck, throat, upper extremities, spine, and 
musculoskeletal system to be normal.  

On VA compensation examination in August 1996, the veteran 
denied any current problems with his shoulders.  He did claim 
to have a sore throat.  On examination of his ear, nose, and 
throat, the only abnormality noted was minimally enlarged 
tonsils.  Examination of the shoulders revealed full painless 
range of motion.  They were cool and without effusion.  
Supraspinatus tests were negative and there was no 
impingement at either shoulder.  There was no tenderness over 
the bicipital tendon or subdeltoid bursa of either shoulder.  
The acromioclavicular joints were non-tender, as were the 
trapezius muscles.  Deep tendon reflexes were "2+" and 
symmetrical, sensation was intact, and there was full muscle 
strength in the upper extremities.  Shoulder X-rays were 
negative with no evidence of recent fracture, dislocation, 
bone or joint abnormality, or degenerative joint disease.  
The impressions included bilateral shoulder arthralgia and a 
history of chronic tonsillitis.

The Board finds that the evidence supports the grant of 
service connection for chronic tonsillitis.  On at least 
three occasions during his military service, the veteran was 
found to suffer with tonsillitis.  The last episode took 
three months to resolve.  There is lay evidence that the 
veteran's tonsillitis reoccurred soon after his separation 
from the military in 1995.  While the August 1996 examiner 
noted an impression of a "history" of tonsillitis, the 
objective findings of the examination noted enlarged tonsils.  
These objective findings support the veteran's assertion of a 
symptomatic illness.  The Board finds that there is both lay 
and medical evidence of a chronic disorder associated with 
the tonsils and, therefore, awards service connection for 
chronic tonsillitis.  In addition, the Board finds that a 
sore throat, in and of itself, is merely a symptom of 
tonsillitis and not a separate disability.

Regarding his claimed shoulder disabilities, there is no 
current medical evidence that a chronic disability exists in 
connection with the shoulder joint or adjacent muscles.  Both 
his separation examination in June 1995 and the VA 
examination of August 1996 found no objective evidence of an 
injury, disease, or disability associated with either 
shoulder joint.  In fact, the veteran himself has 
acknowledged that the claimed symptomatology is associated 
with his neck/cervical spine and not his shoulder joints.  

While the examiner did provide an impression of arthralgia in 
the shoulder joints, this is not a disease, injury, or 
disability that is recognized under VA law or regulation.  
That is, the impression of arthralgia merely connotes the 
veteran's subjective complaint of pain and does not establish 
the existence of an underlying disease or injury.  Such pain 
alone claim must fail in the absence of an inservice disease 
or injury.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  As there is no medical evidence of a current 
shoulder disease or injury, the preponderance of the evidence 
is against the claim and there is no doubt to be resolved.

Evaluation of a Left Hand Scar

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (2001).  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish a full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  See DeLuca v. Brown, 202, 
205-07 (1995).

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's claim for a higher evaluation for his scar on 
the left hand is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that the condition has not changed and that a 
uniform rating is warranted.

The veteran claimed that his in-service laceration of the 
left hand has resulted in loss of strength in his left 
forefinger and limitation in function of his left hand.  He 
alleged that during wet, rainy weather his left forefinger 
would throb and become painful.

His separation examination of June 1995 found his upper 
extremities to be normal.  The VA compensation examination 
report dated in August 1996 did not indicate that the veteran 
complained of symptomatic flare-ups associated with his left 
hand scar.  On examination, there was a one centimeter (cm.) 
scar on the left second proximal interphalangeal joint of the 
left hand.  This scar was hypopigmented and flat, the 
examiner noted that it was scarcely visible.  The affected 
digit had full painless range of motion and normal strength.  
X-rays of the left hand were negative and found no evidence 
of recent fracture, dislocation, bone or joint deformity, or 
degenerative joint disease.  The impression was left hand 
abrasion and laceration with residual scar.  

A VA skin examination was provided to the veteran in December 
1997.  While the veteran noted occasion pain in his left 
finger during very cold weather, he acknowledged that the 
scar itself was asymptomatic.  On examination, there was a 
very faint scar located on the extensor surface on the radial 
aspect of the left index finger.  This scar measured five 
millimeters (mm.) by one mm. and was non-tender, non-
adherent, and non-depressed.  Sensory examination was normal 
with normal motor functions.  Grip strength in the right hand 
was 80 pounds and in the left it was 70 pounds.  The 
diagnosis was asymptomatic scar on the left index finger.

The veteran's left hand scar is evaluated as noncompensable 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  According to Code 7805, a 
compensable evaluation for a scar can be awarded if the scar 
results in a limitation of function of the part effected.  
While, the veteran has claimed such a limitation in his hand, 
both the separation examination and the VA examination in 
August 1996 failed to substantiate any left hand limitation.  
The VA examination of December 1997 did note different grip 
strength in the left hand, which reportedly was the veteran's 
dominant hand, than right, however, this examiner found the 
scar itself to by asymptomatic.  That is, the examiner 
determined that the service-connected left hand scar, in and 
of itself, had not resulted in any functional limitation.  It 
appears that the veteran himself acknowledged during his 
examination that the scar had not resulted in functional 
limitation.  In addition, the radiological evidence of August 
1996 failed to find any degenerative joint disease or other 
abnormality associated with the joints of the left hand.  To 
the extent that there has been a difference in grip strength 
between the hands, his recorded strength was reported as 
normal  Thus, a preponderance of the evidence does not 
support a compensable evaluation under Code 7805 or warrant 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 in connection with his service-connected left hand 
scar.

Under Code 7804, a ten percent evaluation is to be awarded 
for a scar that is tender and painful on objective 
examination.  The medical evidence from June 1995, August 
1996, and December 1997 shows that the left hand scar is not 
tender or painful on objective examination.  Thus, an 
increased evaluation is not warranted under Code 7804.

A ten percent evaluation can also be awarded under Code 7803 
for a scar that is poorly nourished and has repeated 
ulceration.  There is no medical evidence that the left hand 
scar is poorly nourished or ulcerated.  Therefore, a 
compensation evaluation under Code 7803 cannot be granted.

In his substantive appeal of July 1997, the veteran alleged 
that the VA compensation examination of August 1996 was 
inadequate for rating purposes.  His reasons and bases for 
his allegation was that the examiner "failed to show the 
extent of the residuals of [the left hand] deep laceration."  
Based on this allegation, the RO provided the veteran with a 
skin examination in December 1997 that found no symptomatic 
residuals associated with the scar on the left hand.  The 
Board finds that the medical evidence obtained in August 1996 
and December 1997 fully describes the residuals of the left 
hand scar and the diagnosis of December 1997 provided 
competent medical opinion that disassociated any current left 
hand disability from the service-connected scar.  Therefore, 
further medical examination is not required for an equitable 
evaluation of the residuals of the service-connected scar on 
the left hand.

Conclusion

Based on the above analysis, the Board finds that the 
evidence warrants the grant of service connection for chronic 
tonsillitis.  However, a preponderance of the lay and medical 
evidence does not support the grant of entitlement to service 
connection for a bilateral shoulder disability.  The veteran 
has provided inconsistent lay evidence regarding the 
existence of a current shoulder disorder and its relationship 
to his military service, therefore, this evidence is not 
competent to establish the required medical diagnosis and 
nexus opinion.  

The evidence also does not warrant the grant of a compensable 
evaluation for a left hand scar for any period under appeal.  
While the appellant is competent to report his symptoms, the 
medical findings do not support a higher evaluation.  The 
Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment 
than the appellant's statements.  To the extent that the 
appellant described more severe symptomatology associated 
with the scar on his left hand, his allegations are not 
credible.  To this extent, the preponderance of the evidence 
is against this claim for an increased evaluation.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
most probative evidence does not establish entitlement to 
service connection for a bilateral shoulder disability, or a 
compensable evaluation for a left hand scar, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic tonsillitis 
with symptoms of a sore throat is granted.

Entitlement to service connection for a bilateral shoulder 
disability is denied.

A compensable evaluation for a scar on the left hand is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

